UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7189



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


CEDRIC LEVAR ALEXANDER,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James H. Michael, Jr., Senior
District Judge. (CR-01-35; CA-04-393)


Submitted: May 16, 2006                          Decided: May 19, 2006



Before WILLIAMS, MOTZ, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


John Weber III, WEBER PEARSON, PC, Roanoke, Virginia; Robert Allen
Ratliff, ROBERT A. RATLIFF, PC, Mobile, Alabama, for Appellant.
Ray B. Fitzgerald, Jr., OFFICE OF THE UNITED STATES ATTORNEY,
Charlottesville, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Cedric Levar Alexander seeks to appeal the district

court’s order denying relief on his 28 U.S.C. § 2255 (2000) motion.

We dismiss the appeal for lack of jurisdiction because the notice

of appeal was not timely filed.

           When the United States is a party, a notice of appeal

must be filed no more than sixty days after the entry of the

district   court’s    final      judgment    or    order,    Fed.   R.    App.   P.

4(a)(1)(B), unless the district court extends the appeal period

under Fed. R. App. P. 4(a)(5) or reopens the appeal period under

Fed. R. App. P. 4(a)(6).          This appeal period is “mandatory and

jurisdictional.”       Browder v. Director, Dep’t of Corr., 434 U.S.

257, 264 (1978) (quoting United States v. Robinson, 361 U.S. 220,

229 (1960)).

           The district court’s judgment was entered on the docket

on   May   26,    2005.     Alexander’s          counsel    certified     that    he

electronically     filed   the    notice    of    appeal    on   July    26,   2005.

Because Alexander failed to file a timely notice of appeal or to

obtain an extension or reopening of the appeal period, we dismiss

the appeal.      We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                         DISMISSED


                                     - 2 -